Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Troy M. Williams appeals the district court’s order denying his 18 U.S.C. § 3582 (2006) motion, and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Williams, No. 2:02-cr-00110-l (S.D.W. Va. July 14 & 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the matei’ials before the court and argument would not aid the decisional process.

AFFIRMED.